Citation Nr: 1641867	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.  He died in June 2012.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Pension Center located in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as metastatic prostate cancer.  Other contributing conditions were diabetes mellitus, hypertension, and history of pulmonary emboli.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, evaluated as 100 percent rating disabling, and tinnitus, evaluated as 10 percent disabling, both effective from August 2, 2007.  
 
3.  The probative evidence of record does not show that the listed causes of the Veteran's death, to include any contributing conditions, were related to the Veteran's active service, or that the service-connected hearing loss and/or tinnitus caused or contributed to the Veteran's death.

4.  The Veteran is not shown to be a "radiation-exposed veteran" or to have been exposed to ionizing radiation.  

5.  The Veteran was not evaluated as totally disabled as a result of his service-connected disabilities for 10 continuous years immediately preceding death, rated as totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not shown to be a former prisoner of war.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).

2.  The criteria for Dependency and Indemnity Compensation under 38 U.S.C. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

I. Cause of death

The Veteran died in June 2012.  His certificate of death lists the immediate cause of death as metastatic prostate cancer with "other contributing conditions" of diabetes mellitus, hypertension, and history of pulmonary emboli.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 100 percent disabling, and tinnitus, rated as 10 percent disabling, both effective from August 2, 2007.

The appellant initiated a claim for death benefits in July 2012.  She has asserted that the Veteran's cause of death is related ionizing radiation exposure in service.  A review of the Veteran's certificate of discharge indicates he served in the United States Marine Corps, and was involved in the occupation of Japan from September 1945 to February 1946.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the Veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as cancer, diabetes, and hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has thoroughly reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that any of the disorders listed on the Veteran's death certificate, metastatic prostate cancer, diabetes mellitus, hypertension, and history of pulmonary emboli were related to the Veteran's service, to include as the result of ionizing radiation.  

Service treatment records do not reflect any genitourinary, pulmonary, or cardiovascular disorder, to include the separation report of medical examination performed in March 1946.  Significantly, the Veteran's respiratory, cardiovascular, and genitourinary systems were all normal.  His urinalysis was negative with respect to sugar.  Private medical records show that the Veteran completed a private health questionnaire in February 1971, wherein he specifically denied lung conditions, such as asthma, constant coughing, coughing up blood, and a chronic chest condition.  He also denied ever being told that this blood pressure was too high, having diabetes, having genitourinary problems, or ever being treated for cancer.  This questionnaire shows that approximately 25 years following service discharge, the Veteran did not have one or more of the chronic diseases listed on his certificate of death.  This weighs against a claim for the Veteran's death having been caused by a disability that had its onset in service, to include having its onset within one year following service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

Additionally, the appellant has not made an allegation that the Veteran's death had any relationship to his service-connected disabilities, and the record does not reasonably raise such a relationship.  Thus, there is no basis upon which to find that any of these diseases had their onset during service, that they manifested to a compensable degree within the one-year period following service discharge, or that a service-connected disability caused or contributed to the cause of death.  

As noted above, the appellant has alleged that the Veteran's cause of death is related to ionizing radiation exposure in service.  Service connection for a disease that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three, different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) include: leukemia (other than CLL), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

The Veteran did not have any of these diseases, and thus service connection cannot be granted on this basis.  The appellant essentially asserted in the VA Form 9, received in August 2014, that prostate cancer was a "urinary tract cancer," however, the regulation specifically states that the term "urinary tract" means the kidneys, renal pelves, ureters, urinary bladder and urethra.  38 C.F.R. § 3.309(d)(2) at Note.  The Board finds as fact that had the prostate been included as part of the urinary tract, such would have been explicitly included in the regulation.

The second approach to substantiate a radiation-exposure-related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii). 

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease includes prostate cancer.  38 C.F.R. § 3.311(b)(2) (xxiii). 

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

The appellant alleges that the Veteran was exposed to ionizing radiation during his service in World War II.  In March 2016, VA contacted the Defense Threat Reduction Agency (DTRA) to determine if the Veteran participated in radiation risk activity.  In May 2016, VA received a detailed response with in-service dates specific to the Veteran, wherein DTRA concluded that the records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki as defined by VA.  Therefore, the evidence establishes that the Veteran did not participate in any of the atmospheric nuclear tests listed nor was he present at these sites in the six-month period following the operational period of each test.  Accordingly, as the Veteran is not considered a radiation-exposed Veteran under 38 C.F.R. § 3.311, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(iii). 

Lastly, as noted above, the appellant may still establish service connection with proof of actual direct causation.  Combee, 34 F.3d 1039.  Here, there is no competent evidence that the Veteran was exposed to ionizing radiation during service.  The appellant's allegation of such is insufficient to establish that occurrence, particularly when VA received a response from DTRA that the Veteran was not exposed to ionizing radiation.  The Board accords more probative value to the DTRA finding, which is based on documentation, than the appellant's allegation without any evidence to support such allegation.

For all the reasons discussed above, the preponderance of the evidence is against the conclusion that the Veteran's listed causes of death, metastatic prostate cancer, diabetes mellitus, hypertension, and history of pulmonary emboli, were incurred in or aggravated during military service, including on any presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Additionally, there is no basis to conclude that the service-connected bilateral hearing loss and/or tinnitus caused or contributed to the Veteran's death.

In arriving at the decision to deny the claim for service connection for cause of the Veteran's death, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or, (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or, (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or, (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, Dependency and Indemnity Compensation benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran was released from active duty in March 1946.  At the time of his death, he was service connected for bilateral hearing loss, rated as 100 percent rating disabling, and tinnitus, rated as 10 percent disabling, both effective August 2, 2007.  He died in June 2012, which would establish that he had a 100 percent rating for less than five years.  There is no evidence to suggest that he was a prisoner of war, and the appellant has not alleged such fact.  Accordingly, he was not rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and has not been shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  Thus, the statutory criteria under 38 U.S.C.A. § 1318 have not been met.

Neither the Veteran during his lifetime, nor the appellant, have specifically pled clear and unmistakable in any previous rating actions, including the rating decision that granted the 100 percent rating, effective August 2, 2007.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of clear and unmistakable error must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of clear and unmistakable error requires specific allegations of such error).

Entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  As the preponderance of the evidence is against the claim of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.

ORDER

Service connection for the cause of the Veteran's death is denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


